DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: watertight part 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because the phrase “the present invention” should be avoided.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections

Claims 1, 4, 5, 7 and 11 are objected to because of the following informalities:
In claim 1, line 6, “and second chain” should be - - and the second chain - -.
In claim 4, line 1, “the thickness” should be - - a thickness - -.
In claim 4, line 3, “the thickness” should be - - a thickness - -.
In claim 5, line 3, “other, the” should be - - other, and the - -.
In claim 5, line 5, “other, the” should be - - other, and the - -.
In claim 7, line 2, “the first guide” should be - - a first guide - -.
In claim 7, line 2, “the second guide” should be - - a second guide - -.
In claim 11, line 4, “the first support portion” should be - - the first attachment portion - -.
In claim 11, line 6, “the second support portion” should be - - the second attachment portion - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US Patent No. 9,456,664).
Regarding claim 1, Tanaka discloses a sealing zipper comprising: 
a first chain (see annotated Fig. 9); 
a second chain configured to be coupled to the first chain (see annotated Fig. 9); 
a chain holder coupled to one end of the first chain and one end of the second chain (see annotated Fig. 9); and 

 	Regarding claim 8, Tanaka discloses, wherein the watertight part comprises a concavely-curved portion (see annotated Fig. 9).  
Regarding claim 9, Tanaka discloses a sealing zipper comprising: 
a first chain (see annotated Fig. 9); 
a second chain configured to be coupled to the first chain (see annotated Fig. 9); 
a chain holder coupled to one end of the first chain and one end of the second chain (see annotated Fig. 9); 
a watertight part located between the first chain and the second chain and configured such that a portion thereof is inserted into the chain holder (see annotated Fig. 9); and 
a rider (50) configured to couple and decouple the first chain and the second chain while moving in a longitudinal direction along one surface of the first chain and one surface of the second chain (see Fig. 1).  
Regarding claim 10, Tanaka discloses, comprising: 
a first attachment portion connected to a bottom portion of the first chain (see annotated Fig. 9); and 
a second attachment portion connected to a bottom portion of the second chain (see annotated Fig. 9), 
wherein a protection member is disposed between the first attachment portion and the second attachment portion to protect the first chain and the second chain (see annotated Fig. 9); and 
with one portion of the protection member being attached to one of the first attachment portion and the second attachment portion (see annotated Fig. 9). 
 

    PNG
    media_image1.png
    415
    683
    media_image1.png
    Greyscale

Allowable Subject Matter

Claims 2-7, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677